DETAILED ACTION

This office action is in response to Applicant’s submission filed on 30 November 2018.

Status of Claims

Claims 1-4, 6-7 are pending.
Claims 1-4, 6-7 are rejected for double patenting.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-7 are rejected on the ground of provisional non-statutory double patenting as being obvious over claims 8-11, 13-14 of US Patent Application 15/079,925.  Although the claims at issue are not identical, they are not patentably distinct from each other because the functional steps are the same and that the instant application recites a method type claim with essentially the same limitation as the co-pending application would be obvious to one of ordinary skill in the art at the time of invention.
The table below shows how the limitations are taught by claims of the co-pending application.
Instant Application: 
15/079,925
Co-Pending Application:
 14/508,678
Claim 1: A method for caching evidence for answering questions in a cache memory of a question answering system that is configured to answer questions, comprising: receiving, by the question answering system, a first 

receiving, by the question answering system, a second question; analyzing, by the question answering system, the second question to identify a second set of characteristics of the second question; comparing, by the question answering system, the first set of characteristics to the second set of characteristics to determine an expected usage for the first set of evidence in answering the second question; and 

unloading based on an unloading rate (UR) metric that defines an amount of data unloaded per unit of time from the cache memory, by the question answering system, a portion of the first set of evidence based on the expected usage which improves the ability of the question answering system in maintaining relevant evidence in the cache memory and thereby improves operation of the question answering system, wherein a value of the UR metric is lowered when current data loaded in the cache memory can be reused in answering a subsequent question and is increased 


receive a second question; analyze the second question to identify a second set of characteristics of the second question; compare the first set of characteristics to the second set of characteristics to determine an expected usage for the first set of evidence in answering the second question; and 

unload, based on an unloading rate (UR) metric that defines an amount of data unloaded per unit of time, from the cache memory a portion of the first set of evidence based on the expected usage improves the ability of the question answering system in maintaining relevant evidence in the cache memory and thereby improves operation of the question answering system, wherein a value of the UR metric is lowered when current data loaded in the cache memory can be reused in answering a subsequent question and is increased when the current data loaded in the cache memory cannot be reused in answering the subsequent question, and wherein the value of the LR metric is different than a value of the UR 

Claim 9: The computer program product of claim 8, wherein the unloading a portion of the first set of evidence is performed at a rate that is based on a relevance of the first set of characteristics to the second set of characteristics.
Claim 3: The method of claim 1, wherein the first set of characteristics and the second set of characteristics each include a question type, an evidence size, primary search attributes, and an evidence score that are respectively associated with the first and second questions.
Claim 10: The computer program product of claim 9, wherein the first set of characteristics and the second set of characteristics each include a question type, an evidence size, primary search attributes, and an evidence score that are respectively associated with the first and second questions.
Claim 4: The method of claim 1, further comprising: loading additional evidence for a hypothesis related to one of the first and second questions into the cache memory when another question is not received.
Claim 11: The computer program product of claim 8, wherein the computer-readable program code, when executed by the data processing system, is further configured to cause the question answering system to load additional evidence for a hypothesis related to one of the first and second questions into the cache memory when another question is not received.
Claim 6: The method of claim 1, wherein the cache memory is shared between processors of a node and the question answering system is a computing system that includes multiple nodes.
Claim 13: The computer program product of claim 8, wherein the cache memory is shared between processors of a node of a computing system that includes multiple nodes.
Claim 7: The method of claim 1, wherein the unloading, by the question answering system, a portion of the first set of evidence is performed at a rate that is based on a relevance of the first set of characteristics to subsequent question characteristics.
Claim 14: The computer program product of claim 8, wherein the unloading a portion of the first set of evidence is performed at a rate that is based on a relevance of the first set of characteristics to subsequent question characteristics.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126